                 Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 1 of 10




     Adam J Schwartz (SBN 251831)
 1
     ADAM J SCHWARTZ, ATTORNEY AT LAW
 2   5670 Wilshire Blvd., Suite 1800
     Los Angeles, CA 90036
 3   adam@ajschwartzlaw.com
     (323) 455-4016
 4
     [Additional Counsel Appear on Signature Page]
 5

 6   Attorneys for Plaintiff and the Proposed Class

 7
                                UNITED STATES DISTRICT COURT
 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9   JEFFREY KATZ CHIROPRACTIC, INC.,
     individually and on behalf of all others              NO. 3:20-cv-8911
10
     similarly situated,
11                                                         COMPLAINT FOR DAMAGES AND
                            Plaintiff,                     INJUNCTIVE RELIEF
12
            v.                                             DEMAND FOR JURY TRIAL
13
     CANADIAN MEDICAL DIST., INC. d/b/a                    CLASS ACTION
14   MEDYKITS.COM
15
                            Defendant.
16

17

18

19

20

21

22          Plaintiff Jeffrey Katz Chiropractic, Inc. (“Plaintiff”), by his undersigned counsel, for this

23   class action complaint against Canadian Medical Dist., Inc., and its present, former, or future
24
     direct and indirect parent companies, subsidiaries, affiliates, agents, and/or other related entities
25
     (“Canadian Medical” or “Defendant”), alleges as follows:
26

27



                                                   1
                 Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 2 of 10




                                             I.      INTRODUCTION
 1
             1. Nature of Action. Plaintiff, individually and as class representative for all others
 2
     similarly situated, brings this action against Canadian Medical for violations of the Telephone
 3
     Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 4
 5                                                II.       PARTIES
             2. Plaintiff Jeffrey Katz Chiropractic, Inc. is a corporation located in California, in this
 6
     District.
 7
             3. Defendant Canadian Medical Dist., Inc., is organized under the Canada Business
 8
     Corporations Act and its principal place of business is in Brantford, Ontario in Canada.
 9
10                                 III.    JURISDICTION AND VENUE

11           4. Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s TCPA claims

12   pursuant to 28 U.S.C. § 1331 because Plaintiff’s TCPA claims arise under the laws of the United

13   States, specifically 47 U.S.C. § 227.

14           5. Personal Jurisdiction. This Court has personal jurisdiction over Canadian Medical

15   because it has submitted to California jurisdiction by sending facsimile messages, and a

16   substantial part of the wrongful acts alleged in this Complaint were committed in California.

17           6. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)

18   because Plaintiff resides in this District and a substantial part of the events giving rise to

19   Plaintiff’s claims occurred in this District.

20           7. County. Assignment to this Division is proper pursuant to Civil L.R. 3-2(c)-(d)

21   because a substantial part of the events or omissions that give rise to Plaintiff’s claims occurred

22   in the County of San Francisco.

23    IV.        THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227

24           8. In 1991, Congress enacted the TCPA in response to a growing number of consumer
25   complaints regarding certain telemarketing practices.
26

27



                                                        2
               Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 3 of 10




            9. Among other provisions, the TCPA forbids Junk Faxes – sending unsolicited
 1
 2   advertisements for goods and services via facsimile. 47 U.S.C. §227(b)(1)(C).

 3          10. The TCPA requires that even fax advertisements being sent to those who consented to
 4   their receipt, or with whom the advertiser had an established business relationship, must include
 5
     an Opt Out Notice. 47 U.S.C. §227(b)(2)(D).
 6
            11. In order to comply with the Opt Out Notice requirements, each Junk Fax must include
 7
     all of the following:
 8
 9              a) Clear and conspicuous language on the first page of the advertisement;

10              b) That states that facsimile recipients may request that the sender not send any
                   future unsolicited advertisements, and which;
11
                c) Specifically informs facsimile recipients that the failure to comply with such a
12                 request, within the shortest reasonable time as determined by the Commission, is
13                 unlawful.

14              d) The notice must also include both a toll free phone and facsimile number that a
                   recipient may use to submit a request to cease transmitting facsimile
15                 advertisements to the recipient.
16   See 47 U.S.C. §227(b)(D); 47 CFR 64.1200(a)(3)(iii-v)
17
            12. Section §227(b)(3) of the TCPA provides a private right of action:
18
                    A person or entity may, if otherwise permitted by the laws or rules of court
19                  of a State, bring in an appropriate court of that State, (A) an action based on
                    a violation of this subsection or the regulations prescribed under this
20                  subsection to enjoin such violation, (B) an action to recover for actual
21                  monetary loss from such a violation, or to receiver $500 in damages for each
                    violation, whichever is greater, or (C) both such actions.
22
                                    V.     FACTUAL ALLEGATIONS
23
     A.     Factual Allegations Regarding Canadian Medical and their Fax Advertising
24          Campaign

25          12. Canadian Medical sends facsimile advertisements to promote its goods and services.

26          13. It does not have a prior relationship with the company that it sends these

27   advertisements to.



                                                  3
               Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 4 of 10



     B.     Factual Allegations Regarding Plaintiff
 1
            14. Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47 U.S.C.
 2
     § 153(39).
 3
            15. On August 21, 2020, Canadian Medical sent the Plaintiff a facsimile advertisement.
 4
            16. A copy of the fax advertisement is attached as Exhibit 1.
 5
            17. The facsimile advertisement gives several indications that it was sent by Canadian
 6
     Medical directly.
 7
            18. First, the fax identifies their website.
 8
            19. Second, the fax identifies their e-mail address.
 9
            20. The facsimile advertisement also gives an indication that it was sent en masse.
10
            21. It is not personalized or addressed to anyone specifically.
11
            22. Plaintiff has never been a customer of Canadian Medical, nor has he ever been
12
     interested in being a customer of Canadian Medical.
13
            23. Plaintiff did not provide permission to Canadian Medical to send him the facsimile
14
     advertisement.
15
            24. Plaintiff’s privacy has been violated by the above-described fax from Canadian
16
     Medical. The fax was an annoying, harassing nuisance.
17
            25. Plaintiff and all members of the Class, defined below, have been harmed by the acts
18
     of Canadian Medical because their privacy has been violated, they were subjected to annoying
19
     and harassing faxes that constituted a nuisance. The faxes also occupied Plaintiff’s fax line,
20
     rendering it unavailable for legitimate communication.
21

22                               VI.    CLASS ACTION ALLEGATIONS
            26. Class Definition. Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiff brings this
23
     case as a class action on behalf of a national class (“Class”) defined as follows:
24
                      All persons to whom: (a) Canadian Medical and/or a third party
25                    acting on Canadian Medical’ behalf sent faxes; (b) promoting
                      Canadian Medical’ goods or services; (c) at any time in the period
26                    that begins four years before the date of filing this Complaint and
                      ends at the date of trial.
27



                                                    4
               Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 5 of 10




 1           27. Numerosity. The Class is so numerous that joinder of all members is impracticable.
 2   On information and belief, and as dictated by the generic nature of the fax content, the Class has
 3   more than 100 members. Moreover, the disposition of the claims of the Class in a single action
 4   will provide substantial benefits to all parties and the Court.
 5           28. Commonality. There are numerous questions of law and fact common to Plaintiff and
 6   members of the Class. These common questions of law and fact include, but are not limited to,
 7   the following:
 8                    a.    Whether Canadian Medical and/or its affiliates or agents, and/or other
 9   persons or entities acting on Canadian Medical’ behalf, violated the 47 U.S.C. §227(b)(1)(C) by
10   sending unsolicited advertisements for goods and services via facsimile;
11                    b.    Whether Canadian Medical and/or its affiliates, agents, and/or other
12   persons or entities acting on Canadian Medical’s behalf violated the TCPA with the lack of opt-
13   out notice on the faxes;
14                    c.    Whether Canadian Medical’s conduct was negligent or willful under the
15   TCPA;
16                    d.    Whether Canadian Medical and/or its affiliates, agents, and/or other
17   persons or entities acting on Canadian Medical’s behalf should be enjoined from violating the
18   TCPA in the future.
19           29. Typicality. Plaintiff’s claims are typical of the claims of the Class. Plaintiff’s claims,
20   like the claims of the Class, arise out of the same common course of conduct by Canadian
21   Medical and are based on the same legal and remedial theories.
22           30. Adequacy. Plaintiff will fairly and adequately protect the interests of the Class.
23   Plaintiff has retained competent and capable attorneys with significant experience in complex
24   and class action litigation, including consumer class actions and TCPA class actions. Plaintiff
25   and its counsel are committed to prosecuting this action vigorously on behalf of the Class and
26   have the financial resources to do so. Neither Plaintiff nor its counsel has interests that are
27   contrary to or that conflict with those of the proposed Class.



                                                   5
               Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 6 of 10




 1          31. Predominance. Canadian Medical has engaged in a common course of conduct
 2   toward Plaintiff and members of the Class. The common issues arising from this conduct that
 3   affect Plaintiff and members of the Class predominate over any individual issues. Adjudication
 4   of these common issues in a single action has important and desirable advantages, including
 5   judicial economy.
 6          32. Superiority. A class action is the superior method for the fair and efficient
 7   adjudication of this controversy. Classwide relief is essential to compel Canadian Medical to
 8   comply with the TCPA. The interest of individual members of the Class in individually
 9   controlling the prosecution of separate claims against Canadian Medical is small because the
10   damages in an individual action for violation of the TCPA are small. Management of these
11   claims is likely to present significantly fewer difficulties than are presented in many class claims
12   because the calls at issue are all automated and because the TCPA articulates bright-line
13   standards for liability and damages. Class treatment is superior to multiple individual suits or
14   piecemeal litigation because it conserves judicial resources, promotes consistency and efficiency
15   of adjudication, provides a forum for small claimants, and deters illegal activities. There will be
16   no significant difficulty in the management of this case as a class action.
17          33. Injunctive and Declaratory Relief is Appropriate. Canadian Medical has acted on
18   grounds generally applicable to the Class, thereby making final injunctive relief and
19   corresponding declaratory relief with respect to the Class appropriate on a classwide basis.
20                                VII. FIRST CLAIM FOR RELIEF
21                       (Violations of the Telephone Consumer Protection Act)
            34. Plaintiff realleges and incorporates by reference each and every allegation set forth in
22
     the preceding paragraphs.
23
            35. The foregoing acts and omissions of Canadian Medical and/or its affiliates or agents,
24
     and/or other persons or entities acting on Canadian Medical’ behalf, constitute numerous and
25
     multiple violations of the TCPA, 47 U.S.C. §227(b)(1)(C), by sending unsolicited advertisements
26
     for goods and services via facsimile.
27



                                                  6
                 Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 7 of 10




 1          36. As a result of violations of the TCPA, 47 U.S.C. §227(b)(1)(C) by sending unsolicited
 2   advertisements for goods and services via facsimile by Canadian Medical and/or its affiliates or
 3   agents and/or other persons or entities acting on its behalf, Plaintiff and members of the Class are
 4   entitled to an award of $500 in damages for each and every violation of the statute or up to
 5   $1,500 for each willful or knowing violation pursuant to 47 U.S.C. § 227(b)(3).
 6          37. Plaintiff and members of the Class are also entitled to and do seek injunctive relief
 7   prohibiting Canadian Medical and/or its affiliates, agents, and/or other persons or entities acting
 8   on its behalf from sending facsimile advertisements in the future.
 9                                   VIII.    PRAYER FOR RELIEF
10          WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of the Class,
11   prays for judgment against Canadian Medical as follows:
12          A.        Certification of the proposed Class;
13          B.        Appointment of Plaintiff as representative of the Class;
14          C.        Appointment of the undersigned counsel as counsel for the Class;
15          D.        A declaration that actions complained of herein by Canadian Medical and/or its
16   affiliates, agents, or related entities violate the TCPA;
17          E.        An order enjoining Canadian Medical and its affiliates, agents and related entities
18   from transmitting facsimile advertisements;
19          F.        An award to Plaintiff and the Class of damages, as allowed by law;
20          G.        An award to Plaintiff and the Class of attorneys’ fees and costs, as allowed by law
21   and/or equity;
22          H.        Leave to amend this Complaint to conform to the evidence presented at trial; and
23          I.        Orders granting such other and further relief as the Court deems necessary, just,
24   and proper.
25
                                        IX.    DEMAND FOR JURY
26          Plaintiff demands a trial by jury for all issues so triable.
27



                                                    7
            Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 8 of 10




 1        Respectfully submitted,
 2
     Dated: December 14, 2020       By:       ADAM J SCHWARTZ, ATTORNEY AT LAW
 3

 4
                                              _______________________________________
 5                                            Adam J Schwartz (SBN 251831)
 6                                            PARONICH LAW, P.C.
                                              Anthony I. Paronich (Subject to Admission Pro
 7
                                                     Hac Vice)
 8                                            anthony@paronichlaw.com
                                              350 Lincoln Street, Suite 2400
 9                                            Hingham, Massachusetts 02043
                                              Telephone: (617) 485-0018
10                                            Facsimile: (508) 318-8100
11
                                              Attorneys for Plaintiff and the Proposed Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                          8
     Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 9 of 10




 1                              EXHIBIT 1
 2
                      Copy of Fax Advertisement (¶ 16)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                 9
Case 3:20-cv-08911-TSH Document 1 Filed 12/14/20 Page 10 of 10
